Cite as 2016 Ark. 112


             SUPREME COURT OF ARKANSAS
                              No.   CV-15-711
 KENNY QUARLES, AS SPECIAL
 ADMINISTRATOR OF THE ESTATE OF Opinion Delivered: March 17, 2016
 BENNIE JEAN QUARLES, DECEASED,
 AND ON BEHALF OF THE WRONGFUL APPEAL FROM THE CLARK
 DEATH BENEFICIARIES OF BENNIE   COUNTY CIRCUIT COURT
 JEAN QUARLES, DECEASED          [CV-2011-11]
                       APPELLANT
                                 HONORABLE ROBERT
 V.                              MCCALLUM, JUDGE

COURTYARD GARDENS HEALTH AND
REHABILITATION, LLC A/K/A
COURTYARD GARDENS HEALTH AND
REHABILITATION; ARKADELPHIA
HOLDINGS, LLC; SLC OPERATIONS
MASTER TENANT, LLC; SLC
OPERATIONS, LLC; SLC
PROFESSIONALS OF ARKANSAS, LLC;
SLC ADMINISTRATIVE SERVICES OF
ARKANSAS, LLC; CAPITAL
SENIORCARE VENTURES, LLC; SLC
PROPERTIES, LLC; 2701 TWIN RIVERS
DRIVE, LLC; SENIOR VANTAGE POINT,
LLC; SENIOR LIVING COMMUNITIES OF
ARKANSAS, LLC; EOR GROUP, LTD;
EOR, LLC; EOR-ARK, LLC; VAJ, LLC;
QUALITY REVIEW, LLC; ANGELA
MARLAR, IN HER CAPACITY AS
ADMINISTRATOR/EXECUTIVE
DIRECTOR OF GOLDEN
LIVINGCENTER – ARKADELPHIA N/K/A
COURTYARD GARDENS HEALTH AND
REHABILITATION, LLC; AND DEBORAH
THORNTON, IN HER CAPACITY AS
ADMINISTRATOR OF COURTYARD
GARDENS HEALTH AND                  AFFIRMED.
REHABILITATION, LLC F/K/A GOLDEN
LIVINGCENTER - ARKADELPHIA
                          APPELLEES

                COURTNEY HUDSON GOODSON, Associate Justice
                                  Cite as 2016 Ark. 112

       Appellant Kenny Quarles, as Special Administrator of the Estate of Bennie Jean

Quarles, deceased, and on behalf of the wrongful-death beneficiaries of Bennie Jean Quarles,

deceased (the Estate) appeals the order entered by the Circuit Court of Clark County

granting the motion for summary judgment filed by appellees Courtyard Gardens Health

and Rehabilitation, LLC, and others (Courtyard Gardens). For reversal, the Estate contends

that the circuit court erred in granting summary judgment and by failing to grant its motion

for reconsideration. We affirm.

                                   I. Factual Background

       The record reflects that Bennie Jean Quarles, the decedent, was a resident of

Courtyard Gardens, a long-term-care facility in Arkadelphia, from June 2009 to March

2010, when she transferred to another nursing home. On June 4, 2010, Bennie Jean

purportedly executed a durable power of attorney in favor of her son, Kenny Quarles. On

January 27, 2011, Kenny, as “Power of Attorney for Bennie Jean Quarles, an incapacitated

person,” filed suit against Courtyard Gardens alleging claims of negligence, medical

malpractice, and violations of the Arkansas Long-Term Care Residents’ Rights Act. 1 Kenny

filed an amended complaint in that same capacity on May 3, 2011.

       On June 27, 2011, Courtyard Gardens filed a motion to compel arbitration of the

claims contained in the amended complaint. Subsequently, on July 8, 2011, Kenny filed a



       1
        The facility in Arkadelphia where Bennie Jean resided was under previous
ownership when she first entered the nursing home in February 2009. The lawsuit also
named the prior owner and other related entities as defendants. However, the circuit court
subsequently entered an order dismissing those defendants upon the settlement of the claims
against them.


                                             2
                                   Cite as 2016 Ark. 112

“Statement of Fact of Death” giving notice that Bennie Jean had died on May 17, 2011.

On July 20, 2011, the circuit court entered an order substituting as the nominal plaintiff

“Kenny Quarles, as Special Administrator of the Estate of Bennie Jean Quarles, deceased,

and on behalf of the wrongful death beneficiaries of Bennie Jean Quarles, deceased.”

        On July 6, 2012, the circuit court issued an order denying Courtyard Gardens’

motion to compel arbitration. Courtyard Gardens appealed that decision, and the Estate

also filed a cross-appeal of the circuit court’s order. This court affirmed on direct appeal

and considered the cross-appeal moot. Courtyard Gardens Health & Rehab., LLC v. Quarles,

2013 Ark. 228, 428 S.W.3d 437. We held that the arbitration agreement failed because the

evidence did not establish that Bennie Jean’s son, Ronald Quarles, who had signed the

agreement, had the actual authority to bind her to arbitration.

        Following our decision, the parties engaged in discovery, and the circuit court set

trial dates but granted several continuances. The court entered a scheduling order on August

27, 2014, setting a two-week trial to begin on June 22, 2015. In addition, this order

required the parties to participate in mediation. The record also reflects that Courtyard

Gardens deposed Kenny and his wife, Oleater Quarles, on October 9, 2014. It also took

the deposition of Dr. Ferdinand Roda, Bennie Jean’s treating physician, on December 22,

2014.

        On January 30, 2015, the day scheduled for mediation, Courtyard Gardens filed the

motion for summary judgment that is the subject of this appeal. Citing Rhuland v. Fahr,

356 Ark. 382, 155 S.W.3d 2 (2004), Courtyard Gardens asserted that the complaint and the

amended complaint filed by Kenny under the power of attorney given to him by Bennie


                                             3
                                   Cite as 2016 Ark. 112

Jean were nullities because the power of attorney executed in June 2010 was invalid.

According to Courtyard Gardens, the power of attorney was invalid for two reasons. First,

based on Bennie Jean’s medical records, and the depositions of Dr. Roda, Kenny, and

Oleater, it argued that Bennie Jean did not possess the legal capacity to execute the power

of attorney. Courtyard Gardens also claimed that the Estate was barred by principles of

judicial estoppel from contesting Bennie Jean’s incapacity because the Estate had maintained

in previous filings with the circuit court, as well as those filed with this court on appeal of

the arbitration matter, that Bennie Jean lacked the capacity to delegate authority to her son

to execute the arbitration agreement. Second, citing Jones v. Owen, 2009 Ark. 505, 342
S.W.3d 265, 2 Courtyard Gardens argued that the power of attorney had not been properly

acknowledged. In support of these assertions, Courtyard Gardens included as exhibits

Bennie Jean’s medical records from April, May, and June 2010 showing that she suffered

from advanced Alzheimer’s disease and Parkinson’s disease. An assessment dated March 16,

2010, reflected a diagnosis of dementia, and all of the boxes on the form were marked “no”

for the categories of “able to understand,” “able to communicate,” “memory recall,” and

“alert and oriented.” Courtyard Gardens also relied on excerpts from Dr. Roda’s deposition

to say that Bennie Jean’s dementia rendered her incapacitated during her residency. In

addition, Courtyard Gardens pointed to Kenny’s deposition in which he stated that, when


       2
        In Jones, this court held that a notary public has properly taken an acknowledgment
when he or she witnesses the signing of an instrument or when the signer subsequently
appears before the notary and acknowledges his or her signature on the instrument. In that
case, we held that a power of attorney was invalid because it was not properly acknowledged
when the notary signed the certificate before the signer placed his signature on the
document.


                                              4
                                    Cite as 2016 Ark. 112

Bennie Jean executed the power of attorney, he placed the pen in Bennie Jean’s hand and

that he held her arm and “helped her arm” sign the document. Finally, it relied on Oleater’s

deposition testimony that she took the signed power of attorney to the notary public for

acknowledgment after Bennie Jean had purportedly signed the instrument. Courtyard

Gardens maintained that the circuit court should dismiss the action with prejudice because

the statute of limitations on the Estate’s claims had expired.

       In response, the Estate argued that the provisions of Rule 17(a) of the Arkansas Rules

of Civil Procedure required that it be allowed a reasonable time to ratify the complaints or

to substitute the real party in interest. It maintained that these things had already been

accomplished when Kenny, as the duly appointed special administrator of the estate, had

been substituted as the real party in interest prior to the expiration of the statute of

limitations. Further, the Estate argued that Rhuland, supra, did not apply because it was

based on the requirements of the wrongful-death statute as to who could bring suit. The

Estate also argued that the doctrine of judicial estoppel was not applicable because it had not

taken inconsistent positions. Alternatively, the Estate asserted that the doctrine of equitable

estoppel barred Courtyard Gardens’ argument because it had waited four years to question

Kenny’s standing to bring suit. In addition, it contended that the question whether Bennie

Jean had sufficient capacity to execute the power of attorney was a disputed question of fact

that was not suited for summary disposition.

       In reply, Courtyard Gardens argued that the substitution of Kenny as the special

administrator was of no consequence because Rule 17 does not apply to complaints that are

nullities, citing Brewer v. Poole, 362 Ark. 1, 15, 207 S.W.3d 458, 466 (2005) (“Where the


                                               5
                                     Cite as 2016 Ark. 112

original complaint is a nullity, Rules 15 and 17 are inapplicable because the original

complaint never existed.”). It also argued that principles of estoppel did not bar it from

challenging Kenny’s standing to file suit because it could not have raised the issue before

the arbitration question was resolved without risking the waiver of its claimed right to

arbitrate. It also asserted that it had promptly raised the issue when problems concerning

the execution of the power of attorney came to light from the depositions of Kenny,

Oleater, and Dr. Roda taken in October and December 2014.

       The circuit court held a hearing on April 30, 2015. On May 6, 2015, the circuit

court entered its order granting Courtyard Gardens’ motion for summary judgment. The

order recites,

       On April 30, 2015, counsel presented oral arguments regarding the
       Defendants’ Motion for Summary Judgment. Based upon the argument of
       counsel, the pleadings, submitted briefs and exhibits, the court finds that the
       Defendants’ arguments are persuasive and correct. Defendants’ Motion for
       Summary Judgment is granted.

       On May 15, 2015, the Estate filed a motion for new trial and reconsideration. In this

motion, the Estate reiterated its position that the proper party, Kenny, as the administrator

of the estate, had been substituted as the party plaintiff before the statute of limitations had

expired. In addition, it continued to argue that principles of equitable estoppel precluded

Courtyard Gardens from asserting the lack of standing at this juncture. For the first time,

the Estate also asserted that, pursuant to Rule 17(b), it was the circuit court’s duty to ensure

that a case brought on behalf of an incompetent person proceeds. Also based on Rule 17(b),

it maintained that Bennie Jean was the real party in interest and that, regardless of the validity

of the power of attorney, the court had an obligation to recognize Kenny as Bennie Jean’s


                                                6
                                   Cite as 2016 Ark. 112

next friend to prosecute the action. For these propositions, the Estate cited Missouri State

Life Insurance Co. v. Holt, 186 Ark. 672, 55 S.W.2d 788 (1932) (holding that, even if the

appointment of the guardian had been void, the proper party was the insane person, and it

was the duty of the court to allow the guardian to proceed as next friend, or to appoint a

guardian ad litem, and not turn the insane person out of court), and Harral v. Helton, 230
Ark. 913, 327 S.W.2d 549 (1959) (recognizing the trial court’s duty to permit an

incompetent person to sue and to see that she is represented by a guardian or next friend).

Also, the Estate argued that Courtyard Gardens had waived the issue of standing by not

asserting it in a timely fashion or that Courtyard Gardens had waived it by not asserting the

defense in its answer or a timely filed amended answer. In its response, Courtyard Gardens

continued to assert that the complaints filed by Kenny were null and void, and it also argued

that the Estate was improperly raising issues for the first time in the motion for

reconsideration.

       The circuit court did not rule on the motion for reconsideration; therefore, it was

deemed denied after a period of thirty days. Ark. R. App. P. Civ.–4(b)(1). The Estate filed

timely notices of appeal from the summary-judgment order and from the deemed-denial of

the motion to reconsider. This appeal followed.

                                   II. Standards of Review

       This case comes to us from an order granting summary judgment. The law is well

settled regarding the standard of review used by this court in reviewing a grant of summary

judgment. Fed. Nat’l Mortg. Ass’n v. Taylor, 2015 Ark. 78, 455 S.W.3d 811. A circuit court

will grant summary judgment only when it is apparent that no genuine issues of material


                                             7
                                   Cite as 2016 Ark. 112

fact exist requiring litigation and that the moving party is entitled to judgment as a matter

of law. Anderson’s Taekwondo Ctr. Camp Positive, Inc. v. Landers Auto Grp. No. 1, Inc., 2015
Ark. 268. Once the moving party has established a prima facie entitlement to summary

judgment, the opposing party must meet proof with proof and demonstrate the existence of

a material issue of fact. Hotel Assocs., Inc. v. Rieves, Rubens & Mayton, 2014 Ark. 254, 435
S.W.3d 488. In reviewing a grant of summary judgment, an appellate court determines if

summary judgment was appropriate based on whether the evidentiary items presented by

the moving party in support of the motion left a material question of fact unanswered. GSS,

LLC v. CenterPoint Energy Gas Transmission Co., 2014 Ark. 144, 432 S.W.3d 583. We view

the evidence in the light most favorable to the party against whom the motion was filed,

resolving all doubts and inferences against the moving party. Arloe Designs, LLC v. Ark.

Capital Corp., 2014 Ark. 21, 431 S.W.3d 277.

                                III. Material Question of Fact

       The Estate first argues that the evidence is in material dispute regarding Bennie Jean’s

capacity at the time she executed the power of attorney. In support of this argument, the

Estate relies on the deposition testimony of Kenny and Oleater indicating that they

explained the power of attorney to Bennie Jean and that she both understood and agreed to

sign it. This argument, however, ignores Courtyard Gardens’ alternative contention that

the power of attorney was invalid as a matter of law because it was not properly

acknowledged by the notary public. Although the Estate appears to be under the impression

that the circuit court did not rule on the acknowledgment issue, it is mistaken. We have

previously recognized that when a circuit court denies a summary-judgment motion


                                              8
                                    Cite as 2016 Ark. 112

without expressly stating the basis for its ruling, that ruling encompasses the issues presented

to the circuit court by the briefs and arguments of the parties. Asset Acceptance, LLC v.

Newby, 2014 Ark. 280, 437 S.W.3d 119. This rule also applies when a circuit court grants

a motion for summary judgment. Hardin v. Bishop, 2013 Ark. 395, 430 S.W.3d 49. In this

case, the circuit court did not specify any particular basis for its decision. Instead, the court

found “that the Defendants’ arguments are persuasive and correct.” With this blanket

ruling, the circuit court is deemed to have accepted all of the arguments advanced by

Courtyard Gardens, including its contention that the power of attorney was invalid because

it was not properly acknowledged. Because the Estate does not raise an argument to contest

that finding in its opening brief, we do not address any issue regarding the circuit court’s

decision that the power of attorney was not valid. We have held that where the circuit

court bases its decision on two independent grounds and an appellant challenges only one

on appeal, this court will affirm without addressing the merits of either argument. English

v. Robbins, 2014 Ark. 511, 452 S.W.3d 566. Although the Estate maintains in its reply brief

that material questions of fact remain as to whether the power of attorney was properly

acknowledged, we have consistently ruled that issues cannot be raised for the first time in a

reply brief. See Jewel v. Fletcher, 2010 Ark. 195, 377 S.W.3d 176. We affirm the circuit

court’s ruling that the power of attorney is invalid.

                                  IV. Ark. R. Civ. P. 17(b)

       In this point on appeal, the Estate argues that Rule 17(b) and this court’s precedents

recognize the ability of an incompetent person to file suit by and through a next friend. It

argues that an incompetent’s right to bring suit is expressly recognized in Rule 17(b), which


                                               9
                                    Cite as 2016 Ark. 112

provides that an incompetent person who does not have a guardian “may sue by his next

friend or a guardian ad litem.” Under such circumstances, the Estate argues, the real party

in interest was Bennie Jean, and it asserts that, even if the power of attorney was invalid,

Kenny had standing to file suit as Bennie’s next friend. The Estate contends that the rule

places on the circuit court the duty to ensure that the incompetent’s rights are protected.

Further, the Estate argues that cases construing the requirements of the wrongful-death

statute, such as Rhuland, supra, are not instructive in cases involving an incompetent plaintiff.

It asserts that our precedents applying a former statute upon which Rule 17(b) is modeled

establish that the complaints filed by Kenny were not nullities, citing Holt, supra, Harral,

supra, and Scott v. Stephenson, 168 Ark. 763, 271 S.W.2d 714 (1925). In addition, the Estate

relies on those cases to argue that, because the complaints were not nullities, the substitution

of Kenny as the special administrator of Bennie Jean’s estate cured any deficiencies in the

original and amended complaints prior to the expiration of the statute of limitations.

       The Estate’s arguments are based on the provisions of Rule 17(b) and our precedents,

and their success hinges on whether the complaints filed by Kenny under the invalid power

of attorney were nullities. As Courtyard Gardens correctly points out, the Estate first

mentioned Rule 17(b) and those precedents in its motion for new trial and reconsideration.

This court has repeatedly held that an objection first made in a motion for new trial is not

timely. Switzer v. Shelter Mut. Ins. Co., 362 Ark. 419, 208 S.W.3d 792 (2005); Tate-Smith v.

Cupples, 355 Ark. 230, 134 S.W.3d 535 (2003); Lee v. Daniel, 350 Ark. 466, 91 S.W.3d 464

(2002). Any error argued on appeal must have first been directed to the circuit court’s

attention in some appropriate manner so that the court has an opportunity to address the


                                               10
                                    Cite as 2016 Ark. 112

issue. Stacks v. Jones, 323 Ark. 643, 916 S.W.2d 120 (1996). A party cannot wait until the

outcome of a case to bring an error to the circuit court’s attention. Jones v. Double “D”

Props., Inc., 352 Ark. 39, 98 S.W.3d 405 (2003). In the absence of an argument that is

preserved for appeal, we affirm the circuit court’s grant of summary judgment based on the

conclusion that the complaints were nullities.

                                          V. Waiver

       Next, the Estate contends that Courtyard Gardens waived any question of Kenny’s

standing to file suit by not asserting this defense in its responsive pleading. Failing that, it

also contends that Courtyard Gardens waived the issue of standing by waiting to assert this

claim nearly four years after the lawsuit had commenced because it had reason to know

from the available medical records that Bennie Jean may have lacked the capacity to execute

the power of attorney.

       The Estate’s claim that the issue of standing is lost unless made in answer to the

complaint was raised for the first time in its motion for new trial or reconsideration. As

such, that precise issue is not properly before us, because an argument made for the first

time in a new-trial motion is not timely. Switzer, supra. Although the Estate did not raise

any issue of waiver in its response to the motion for summary judgment, it did assert the

question of waiver generally, and briefly, at the hearing on the motion for summary

judgment. Counsel for the Estate argued,

       And I understand, appreciate that they said that in May 2013 [when we
       decided the arbitration appeal] is when they could’ve filed this thing that well,
       they didn’t do it then either. They still waited another year and a half as we
       went through litigation on all sorts of things when they had all the information
       about the capacity as to Ms. Quarles. They had all the medical records. All
       that information was available back in May of 2013. They didn’t do it. They

                                              11
                                   Cite as 2016 Ark. 112

       wait another year and a half to raise this issue. So I do think there’s a waiver
       here. I think there is estoppel. And we make that argument in our brief. But
       I think that Your Honor can also find waiver of the argument.

Based on this argument, we are satisfied that the Estate’s general assertion of waiver is

preserved for appeal. However, the argument is not well taken.

       Waiver is the voluntary abandonment or surrender by a capable person of a right

known to him to exist, with the intent that he shall forever be deprived of its benefits, and

it may occur when one, with full knowledge of the material facts, does something which is

inconsistent with the right or his intention to rely upon it. Cochran v. Bentley, 369 Ark. 159,

251 S.W.3d 253 (2007). As we have mentioned, Courtyard Gardens asserted, and the circuit

court found, that the power of attorney was invalid based on two independent grounds—

Bennie Jean’s lack of mental capacity and the absence of a proper acknowledgment. While

the question whether Courtyard Gardens may have waived the issue of capacity is debatable,

the same cannot be said regarding the issue of proper acknowledgment. Here, the record

shows that Courtyard Gardens did not have full knowledge of the circumstances

surrounding the execution of the power of attorney until the depositions of Kenny and

Oleater were taken in October 2014, when it was learned that the notary public did not

acknowledge Bennie Jean’s signature in her presence. Thereafter, Courtyard Gardens

promptly filed the motion for summary judgment on January 30, 2015. The Estate’s claim

of waiver is without merit.




                                              12
                                  Cite as 2016 Ark. 112

                                  VI. Estoppel and Laches

       For its final point on appeal, the Estate contends that the motion for summary

judgment filed nearly four years after Courtyard Gardens learned of the relevant facts is

precluded by the doctrine of laches and estoppel. Again, it argues that Courtyard Gardens

knew that Bennie Jean’s medical records indicated that she suffered from moderate to severe

dementia a year before the power of attorney was signed.

       The elements of estoppel are (1) the party to be estopped knew the facts; (2) the

party to be estopped intended that the conduct be acted on; (3) the party asserting the

estoppel was ignorant of the facts; and (4) the party asserting the estoppel relied on the

other’s conduct and was injured by that reliance. Here, the estoppel argument fails for the

very simple reason that the third element is not satisfied. As with the previous issue, we

need only focus on the acknowledgment issue. On this record, we cannot conclude that

the Estate was ignorant of the facts because all of the evidence comes from sources to which

the Estate had superior access, such as the witnesses to the execution of the power of

attorney.

       The defense of laches is based on the equitable principle that an unreasonable delay

by the party seeking relief precludes recovery when the circumstances are such as to make

it inequitable or unjust for the party to seek relief. Royal Oaks Vista, LLC v. Maddox, 372
Ark. 119, 271 S.W.3d 479 (2008). The laches defense requires a detrimental change in

position of the one asserting the doctrine, as well as an unreasonable delay by the one

asserting his rights against whom laches is invoked. Summit Mall Co., LLC v. Lemond, 355
Ark. 190, 132 S.W.3d 725 (2003).           Considering, once again, only the issue of


                                            13
                                   Cite as 2016 Ark. 112

acknowledgment, Courtyard Gardens questioned the validity of the power of attorney on

that ground a few months after it learned that Bennie Jean’s signature was notarized outside

her presence after she signed the instrument. Because there was no unreasonable delay, we

cannot conclude that laches barred Courtyard Gardens from raising the issue.

       Affirmed.

       BRILL, C.J., DANIELSON and HART, JJ., concur.

       PAUL E. DANIELSON, Justice, concurring. My analysis of this case differs from

the majority’s in that I would address the doctrine of laches as it pertains to Courtyard

Gardens’ argument that Bennie Jean Quarles lacked the requisite capacity to execute a

power of attorney. The Estate preserved its laches defense by raising it in response to

Courtyard Gardens’ motion for summary judgment.

       The doctrine of laches is based on a number of equitable principles that are premised

on some detrimental change in position made in reliance upon the action or inaction of the

other party. See, e.g., Cochran v. Bentley, 369 Ark. 159, 251 S.W.3d 253 (2007). It is based

on the assumption that the party to whom laches is imputed has knowledge of his rights and

the opportunity to assert them, that by reason of his delay some adverse party has good

reason to believe that those rights are worthless or have been abandoned, and that because

of a change of conditions during this delay it would be unjust to the latter to permit him to

assert them. See id. The laches defense requires a detrimental change in the position of the

one asserting the doctrine, as well as an unreasonable delay by the one asserting his rights

against whom laches is invoked. See, e.g., Felton v. Rebsamen Med. Ctr., Inc., 373 Ark. 472,

284 S.W.3d 486 (2008). The application of the doctrine to each case depends on its


                                             14
                                    Cite as 2016 Ark. 112

particular circumstances. See, e.g., Royal Oaks Vista, L.L.C. v. Maddox, 372 Ark. 119, 271
S.W.3d 479 (2008). The issue of laches is one of fact, and a reviewing court does not reverse

a circuit court’s decision on a question of fact unless it is clearly erroneous. See id.

       Kenny Quarles initiated this litigation on January 27, 2011, when he filed his initial

complaint as power of attorney for his mother, who was incapacitated at that time.

Courtyard Gardens proceeded to litigate the matter for four years before it finally filed its

motion for summary judgment on January 30, 2015, asserting for the first time that Kenny

Quarles did not have standing because his mother lacked capacity to execute the power of

attorney. During those four years, the parties engaged in discovery, scheduled trial dates

and mediation, and litigated Courtyard Gardens’ motion to compel arbitration. Courtyard

Gardens pursued an appeal on the issue of arbitration, and we issued an opinion holding

that there was no valid arbitration agreement. Courtyard Gardens Health & Rehab., LLC v.

Quarles, 2013 Ark. 228, 428 S.W.3d 437. In addition, upon his mother’s death, Kenny

Quarles filed a motion seeking to be substituted as party plaintiff in his capacity as special

administrator of her estate, which the circuit court granted without objection from

Courtyard Gardens. Still, during all of that time, Courtyard Gardens never asserted or

pursued the threshold defense of standing in spite of the fact that it had access to Bennie

Jean Quarles’s medical records, which called into question her capacity at the relevant time.

See Grand Valley Ridge, LLC v. Metro. Nat’l Bank, 2012 Ark. 121, at 9, 388 S.W.3d 24, 31

(stating that “[w]e treat the question of standing to sue as a threshold issue”). During the

long pendency of this litigation, Courtyard Gardens never argued that Kenny Quarles was

not the proper person to bring suit.


                                               15
                                    Cite as 2016 Ark. 112

       Under the particular circumstances of this case, this constituted an unreasonable delay

on the part of Courtyard Gardens. Moreover, during that four-year period, the statute of

limitations on the Estate’s claims expired, which easily demonstrates prejudice. See Cochran,
369 Ark. at 170, 251 S.W.3d at 263 (stating that the doctrine of laches requires “a showing

of some sort that the party asserting the doctrine has suffered or changed its position as a

result of the lack of diligence or delay in assertion of rights”). In my view, Courtyard

Gardens’ motion for summary judgment on the issue of Bennie Jean Quarles’s capacity was

barred by laches because (1) Courtyard Gardens had knowledge of its potential standing

defense and its opportunity to assert it; (2) by reason of its delay, the Estate had good reason

to believe that the defense had been abandoned; and (3) because of the expiration of the

statute of limitations during the delay, it would be unjust to permit Courtyard Gardens to

assert the defense. See id.

       However, in light of the fact that Courtyard Gardens raised an alternative,

independent ground to support summary judgment—namely, that the power of attorney

was invalid because it had not been properly acknowledged—and because laches does not

apply on that issue, I must concur in the result reached by the majority.

       Brill, C.J., and Hart, J., join in this concurrence.

       Wilkes & McHugh, P.A., by: Carl R. Wilander, John V. O’Grady, and William P.
Murracy III; and Appellate Solutions, PLLC d/b/a Riordan Law Firm, by: Deborah Truby
Riordan, for appellant.

       Kutak Rock LLP, by: Mark W. Dossett, Scott Jackson, and Samantha B. Leflar, for
appellees.




                                              16